Citation Nr: 0009067	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of the initial non-compensable evaluation for 
residuals of a laceration of the left ring finger.

2.  Entitlement to secondary service connection for 
contracture of the left palm as a result of the veteran's 
service-connected laceration of the left ring finger.

3.  Entitlement to service connection for an ulcer disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1964.  This appeal arises from a January 1998 rating decision 
of the Oakland, California, Regional Office (RO) which 
granted service connection for the residuals of a laceration 
of the left ring finger.  This disorder was evaluated as 
noncompensable.  However, the veteran's claim for service 
connection for an ulcer disease was denied.  The veteran 
appealed these determinations.  In a supplemental statement 
of the case (SSOC) issued to the veteran in September 1998, 
the RO also denied a claim for secondary service connection 
for contracture of the left palm as a result of the veteran's 
service-connected laceration of the left ring finger.  He 
timely appealed this decision.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO in July 1999.  This hearing was 
conducted by Ms. N. R. Robin, a member of the Board, who was 
designated by the Chairman to do so pursuant to 38 U.S.C.A. 
§ 7102(a) (West Supp. 1999).  Ms. Robin will make the final 
determination in this case.  The issues of an increased 
evaluation for the residuals of a laceration to the left ring 
finger and secondary service connection for contracture of 
the left palm are discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence establishing a current, active ulcer disease or 
linking his claimed history of ulcer disease to his military 
service and, therefore, has not presented a plausible claim 
for service connection.

2.  The service medical records establish that the veteran 
sustained a left ring finger injury during his military 
service.

3.  The veteran was first diagnosed with Dupuytren's disease 
and left palm contracture many years after his separation 
from the military.

4.  A VA medical opinion of July 1998 provided a nexus 
opinion between the veteran's left ring finger injury in the 
military and his subsequent Dupuytren's disease and left palm 
contracture.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for an ulcer disease.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for a left 
palm contracture is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination in 
November 1961 in preparation for his entrance into active 
service.  He specifically denied any medical history of 
stomach trouble, but did report a history of pain and 
pressure in his chest resulting from broken ribs in a 
automobile accident.  On examination, his upper extremities, 
abdomen, and viscera were normal.  An outpatient record of 
October 1963 noted that the veteran had sustained a 
laceration on the dorsum of his ring finger on the left hand 
after a machine gun had fallen on it.  It was noted that this 
laceration had been cleaned and sutured.  A separation 
examination was afforded the veteran in November 1963.  He 
denied any medical history of stomach problems.  On 
examination, his upper extremities, abdomen, and viscera were 
all determined to be normal.  The examiner opined that the 
veteran had no defects.

In October 1997, the RO received the veteran's claim for 
service connection for ulcers and a left hand injury.  The RO 
sent two letters to the veteran in November 1997 that 
requested that he submit both lay and medical evidence to 
support his claim of the incurrence of his claimed disorders 
during military service and their continued treatment to the 
present time.  He was informed that his failure to submit 
this type of evidence could have adverse effects on his 
claims for service connection.

The veteran responded in mid-November 1997.  He acknowledged 
that he had not been treated for ulcers during his military 
service.  The veteran claimed that his ulcer problems had 
started soon after his separation from the military and 
eventually required surgery.  It was noted by the veteran 
that the injury to his left ring finger should be noted in 
his service medical records and that this problem was treated 
on three different occasions by military physicians.  He 
asserted that all of his post-service medical treatment had 
been conducted at the Fresno, California, VA Medical Center 
(VAMC).  

In December 1997, the RO incorporated into the claims file 
the veteran's VA medical records dated from January 1996 to 
September 1996.  The majority of these records noted 
treatment for the veteran's complaints with his eyesight.  An 
outpatient record of September 1996 reported the veteran's 
request for a refill of a prescribed medication.  The 
impression was a history of ulcer and hypertension.

By rating decision of January 1998, the RO granted service 
connection for the residuals of a laceration of the left ring 
finger and assigned a noncompensable evaluation under the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 7805.  His claim for service 
connection for an ulcer disease was determined to be not well 
grounded.  In a notice of disagreement (NOD) received in 
January 1998, the veteran claimed that he had three surgeries 
on his left finger and that it deserved a compensable 
evaluation.  He also asserted that his stomach started to 
become symptomatic four to five months after his separation 
from the military.  The veteran alleged that this problem 
eventually became unbearable and he underwent surgery and 
three to four months of hospitalization at the VAMC.  It was 
opined by the veteran that it was the food he had eaten 
during his military service that caused his ulcers, as he did 
not have this problem prior to his active service.  A 
statement of the case (SOC) was issued to the veteran in 
March 1998.  This SOC informed the veteran of the 
requirements for a well-grounded claim for service 
connection.

The RO requested all retired medical records for treatment of 
the veteran's complaints dating back to 1966 from the VAMC in 
April 1998.  These records were associated with the claims 
file in late April 1998.  The VAMC informed the RO that there 
were no records of treatment for the veteran that existed 
prior to March 1987.  All available records were submitted 
with this response.  An outpatient record of March 1987 
reported the veteran's complaint of soreness in his left hand 
that had existed for the previous six months.  He 
acknowledged that he had injured the left palm with a wire 
during a work-related injury two and 1/2 years before.  It was 
reported that this injury had been treated at a private 
hospital and he received Workers' Compensation for the 
injury.  The diagnoses included contracture of the left palm.  
An orthopedic consultation of April 1987 diagnosed 
Dupuytren's contracture of the left hand.  An outpatient 
record of May 1988 noted the veteran's claim that his left 
hand problems had existed for the past two years.  In April 
1995, the veteran complained of shortness of breath and 
stomach pain.  He claimed that he had a history of ulcers.  
The impression on this record is "Possible [illegible] vs 
PUD [peptic ulcer disease].  

A VA hospital summary for a period of hospitalization from 
July to August 1988 reported complaints of a tender knot in 
the palm of the veteran's left hand that had been present for 
the past three years.  He also complained that his left ring 
finger had a tendency to contract.  It was reported that the 
veteran alleged that the lesion in his left palm had begun to 
develop after a work-related accident three years before when 
he drove a wire into the back of his left hand.  The veteran 
was noted to use a jack hammer at his place of work which 
made the left palm tender.  His past medical history was 
noted to include a bleeding peptic ulcer that had required 
surgery eight to ten years before.  The impression was 
Dupuytren's disease in the left palm with heavy callous, 
dimpling, and tenderness.  The examiner noted "that history 
of origin at about the same time a metallic foreign body 
penetrated the hand from the dorsum at the M-P [metacarpal 
phalangeal] joint at the index finger."  Surgical 
intervention was performed in order to release the 
Dupuytren's contracture.

A VA orthopedic examination was given to the veteran in May 
1998.  It was noted by the examiner that he had been the same 
physician that performed the surgical release of the 
veteran's Dupuytren's contracture in 1988.  The veteran 
claimed that his had injured his left hand during his 
military service when a 150 pound machine gun fell on it.  He 
asserted that he was hospitalized for one day due to this 
injury and it took three to four months for the injury to 
heal.  The examiner noted that there was only one reference 
in the service medical records for a left hand injury that 
reported that a machine gun fell on the veteran's left ring 
finger.  After a thorough physical examination, the examiner 
provided the following summary:

The [veteran] gives a history of an 
injury to the left ring finger, which 
healed up without problems until the 
Dupuytren-type contracture occurred much 
later and was operated here...The only 
possible residual of the machine gun 
injury would be the tenderness in the 
palm at the surgical site after he 
developed a contracture of the finger, 
apparently, or perhaps, associated with 
the injury when the machine gun fell on 
that finger.

Subsequent to this examination, the RO requested that the 
VAMC provide a medical opinion on the following question:

Is the problem that the veteran currently 
has with his left ring finger due to the 
laceration that occurred while he was on 
active duty or is it more likely than not 
related to the injury due to the wire 
that went into his hand after service?

A medical opinion was provided in July 1998 by the same 
physician who had performed surgery on the veteran's left 
hand in 1988 and his orthopedic examination in May 1998.  It 
was determined by this physician that the veteran's left hand 
problems had four possible etiologies.  These were 1) a 
machine gun falling on the veteran's hand in the military, 2) 
a post-service penetrating injury from a wire while at work, 
3) a work-related injury due to repeated use of a jack 
hammer, and 4) a genetic/congenital disease (Dupuytren's 
disease).  The physician then provided detailed reasons and 
bases on how each cause could or could not have been the 
etiology of the lesion removed from the veteran's hand in 
1988.  It was concluded:

I do not think it is possible to give a 
definitive answer to your question.  I do 
not believe that the question has an 
answer that one can be sure of; all these 
facts that I have presented in the above 
discussion are relevant but I think that 
it is impossible to say with any degree 
of certainty that the wire caused the 
problem, or that the machine gun injury 
caused the problem, or it was caused by 
trauma, that it was caused by trauma of 
the use of the jack hammer, or all three 
of the above, or perhaps it was caused by 
a genetic predisposition, but more 
individuals who have Dupuytren condition 
do not have a history of trauma or 
injury...

An SSOC was issued to the veteran in September 1998.  He was 
informed that his claim for service connection for an ulcer 
disease had again been found to be not well-grounded.  His 
claims for an increased evaluation for residuals of a 
laceration to his left ring finger and secondary service 
connection for contracture of the left palm due to this 
service-connected disorder were both denied.  The veteran's 
representative expressed the veteran's dissatisfaction with 
the denial of secondary service connection in a VA Form 646 
received in December 1998.

At his hearing before the Board in July 1999, the veteran 
claimed that he had experienced some intermittent stomach 
pain while in the military.  He alleged that he had not 
complained about this on his separation examination because 
he did not want to be kept from leaving the military.  It was 
asserted by the veteran that his stomach pain became 
progressively worse after his separation until he was forced 
to be hospitalized sometime approximately four years later 
for a perforated ulcer.  This hospitalization was alleged to 
have been at the VAMC and the veteran asserted that he had 
been told that these records are now lost.  It was claimed by 
the veteran that he currently had stomach problems which 
required continual medication.

Regarding his claim for secondary service connection, he 
asserted that he had originally injured his left hand after a 
.50 caliber machine gun had fallen on it during his military 
service.  He alleged that due to this injury he lost a 
significant amount of blood and was taken to a hospital for 
treatment.  It was asserted by the veteran that he had 
experienced pain in his left ring finger ever since that 
injury.  He acknowledged that he first noted the symptoms of 
his Dupuytren's contracture two years prior to his surgery in 
1988.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).


III.  Analysis.

a.  Service Connection for Ulcer Disease.

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service by the submission of competent medical evidence.  
This was accomplished in the SOC of March 1998.  The veteran 
and his representative had been provided multiple 
opportunities to present arguments, both written and oral, 
outlining reasons why the veteran's claim for an ulcer 
disease should be found to be well-grounded.  The undersigned 
finds that the veteran has received adequate notification of 
the requirements for the submission of a well-grounded claim 
and an opportunity to submit contentions on this point. 
Therefore, the VA has met its duty to inform the veteran of 
the requirements for the submission of a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no objective evidence of record that the veteran 
suffered with stomach problems during his military service or 
any time soon after his separation from the military.  Nor is 
there any medical opinion of record that has provided a nexus 
between any current ulcer disease and the veteran's military 
service.  In fact, there is no current diagnosis for any 
active ulcer disease.

The only evidence of record that the veteran currently has an 
ulcer disease and that it is etiologically related to his 
military service is the veteran's own statements.  As a lay 
person, the veteran is not competent to provide a diagnosis 
or etiology of a disease.  See Zang v. Brown, 8 Vet. App. 246 
(1995).  Therefore, the veteran's own assertions cannot 
establish a current diagnosis or an etiology related to his 
military service.

Without a medical diagnosis indicating a current ulcer 
disease or etiological links to military service, the 
veteran's claim is not well-grounded under either the Caluza 
or Savage tests.  As there is no duty to assist under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) in a claim 
that is not well-grounded, the VA is prohibited from 
assisting the veteran in the further development of his 
current claim.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, service connection for an ulcer disease 
is denied.


b.  Secondary Service Connection for Left Palm Contracture.

The service medical records indicate that the veteran 
sustained a injury to his left hand during his military 
service.  It has been asserted by the veteran that he had 
experienced pain in his left ring finger and hand ever since 
this injury.  A VA physician in May and July 1998 provided 
opinions on the etiology of the veteran's Dupuytren's disease 
and left palm lesion.  While these opinions appear to be a 
bit convoluted by giving reasons and bases for a number of 
possible etiologies of the left palm disorder, the examiner 
did provide a rational based on the medical history contained 
in the claims file that the veteran's left palm disorder 
could be the result of his in-service injury.  It is 
determined by the undersigned that the opinion of July 1998 
amounts to an opinion that it is at least as likely as not 
that the veteran's left palm contracture and resulting 
surgery were the result of his in-service left hand injury.  
In other words, of all the possible causes of the veteran's 
Dupuytren's disease (contracture/lesion) it is as likely the 
result of his military injury as any other cause.  Based on 
this evidence and finding, the veteran has submitted a well-
grounded claim under the Caluza test.  The issue of service 
connection is discussed further in the REMAND portion of this 
decision.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for an ulcer 
disease, this appeal is denied.

The claim of entitlement to secondary service connection for 
a left palm contracture is well grounded.  To this extend 
only, the appeal is granted.


REMAND

Because the claim of entitlement to secondary service 
connection for a left palm contracture (Dupuytren's 
disease/lesion) is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  While the 
examiner of July 1998 opined a connection between this 
disorder and the veteran's left hand injury during his 
military service, it appears that pertinent medical evidence 
regarding this disorder has not been obtained.  In a VA 
outpatient record of March 1987 it was noted that the veteran 
had injured his left hand in a work-related injury.  He was 
treated at a private hospital and subsequently received 
Workers' Compensation.  These records could have had a 
significant influence on the July 1998 examiner's opinion if 
they had been available for review. See Godfrey v. Brown, 8 
Vet. App. 113 (1995) (The VA is not required to accept a 
medical opinion based upon the veteran's recitation of his or 
her medical history).  Under these circumstances, the 
undersigned finds the issue of secondary service connection 
must be remanded so that all pertinent medical evidence can 
be obtained and a medical opinion can be based on the 
veteran's entire available history.

In the SSOC of September 1998, the RO determined that the 
evaluation of the residuals of the veteran's laceration of 
the left ring finger was inextricably intertwined with the 
above issue of secondary service connection.  Based on the 
veteran's assertions and testimony about his left finger and 
hand symptomatology, the undersigned agrees that these issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Thus, the issue of an increased 
evaluation is held in abeyance until all development on the 
issue of secondary service connection has been completed.  

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his left ring finger and left 
palm disorders since his separation from 
the military.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  The RO should 
specifically request a signed release 
form for the "California Hospital" in 
Los Angeles, California, that treated an 
injury to the veteran's left hand from a 
penetration wound by a wire during his 
employment sometime in the mid-1980's.  
The veteran should be specifically 
informed that it is ultimately his 
responsibility to ensure that the VA 
receives all pertinent medical evidence 
regarding his claims and his failure to 
submit such evidence could have an 
adverse effect on his claims.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should contact the appropriate 
state office and request all medical 
records associated with the veteran's 
claim for Workers' Compensation sometime 
in the mid-1980's.  If a release form is 
needed for this request it should be 
obtained from the veteran.  Any material 
received from this request must be made 
part of the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded examination by an appropriate 
specialist.  The purpose of this 
examination is to determine what is the 
etiology of the veteran's left palm 
lesion/contracture.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.  It is 
requested that the examiner opine whether 
it is at least as likely as not that the 
left palm contracture disease is 
etiologically linked to his left hand 
injury noted in his service medical 
records.

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  If any of the RO's 
decisions remain adverse to the veteran, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



